Matter of Elliott v Moreno (2019 NY Slip Op 01996)





Matter of Elliott v Moreno


2019 NY Slip Op 01996


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


1408 CAF 17-01138

[*1]IN THE MATTER OF JAN M. ELLIOTT, PETITIONER-APPELLANT,
vCORY A. MORENO, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


ROSEMARIE RICHARDS, GILBERTSVILLE, FOR PETITIONER-APPELLANT.
CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-RESPONDENT. 
VIVIAN CLARA STRACHE, BATH, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Steuben County (Marianne Furfure, A.J.), entered May 11, 2017 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petitions. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Moreno v Elliott ([appeal No. 1] — AD3d — [Mar. 15, 2019] [4th Dept 2019]).
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court